DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method in a wireless communication receiver comprising: receiving a radio frequency (RF) signal; delaying the RF signal with a set of time delays; shifting the RF signal with a set of offset frequencies; compressing in time the RF signal with a set of compression factors; correlating the RF signal after subjecting to said delaying, shifting and compressing in time with a reference signal; and selecting a first delay, first offset frequency, and first compression ratio that corresponds to a peak resulting from said correlating, wherein the said first delay, first offset frequency, and first compression ratio representing the difference between the RF signal and the reference signal (fig. 4), classified in H04L1/0036.
II. Claims 10-11, drawn to a wireless communication receiver comprising: a plurality of antennas configured in a multiple input and multiple output configuration (MIMO) to receive a RF signal; a plurality of offset multipliers configured to shifts the received signal by a set of offset frequencies to generate a first set of frequency shifted signals; a plurality of time delay units configured to adds set of time delays each first set of frequency shifted signals to generate a second set of delayed signals; a plurality of time compression units configured to compresses each of the second set of delayed signals by a set of compression ratio to generate a third set of time compressed signals. a signal processor configured to correlate the third set of time compressed signal with a reference signal to generate a fourth set of correlation results, wherein the signal processor selects a first offset frequency, a first time delay, and a first compression ratio that corresponds to a peak in the fourth set of correlation result (fig. 5), classified in H04B7/0413.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receiving an RF signal via a plurality of antennas configured in a multiple input and multiple output configuration (MIMO), shifting the received signal by a set of offset frequencies to generate a first set of frequency shifted signals via a plurality of offset multipliers; and adding set of time delays to each first set of frequency shifted signals to generate a second set of delayed signals, and selecting a first offset frequency, a first time delay, and a first compression ratio that corresponds to a peak in the fourth set of correlation result.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANA N LE/Primary Examiner, Art Unit 2648